
	
		III
		111th CONGRESS
		1st Session
		S. RES. 361
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2009
			Mr. Bennett (for himself
			 and Mr. Hatch) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending Real Salt Lake for winning the
		  2009 Major League Soccer Cup.
	
	
		Whereas, on November 22, 2009, Real Salt Lake (RSL) won
			 the Major League Soccer Cup in front of 46,011 fans in Seattle,
			 Washington;
		Whereas RSL overcame substantial obstacles to outplay and
			 outlast the formidable Los Angeles Galaxy in the championship game;
		Whereas RSL began the second half trailing the Galaxy by a
			 score of 1–0 and were also without starter Will Johnson and key playmaker
			 Javier Morales;
		Whereas Robbie Findley scored for RSL in the 64th minute
			 to tie the game at 1–1;
		Whereas RSL won by a score of 5–4 in the seventh round of
			 penalty kicks on a shot by Robbie Russell;
		Whereas RSL goalkeeper Nick Rimando made more saves than
			 any other goalkeeper in the 2009 Major League Soccer (MLS) playoffs, as he
			 stopped 2 penalty kicks during the final shootout and was named the MLS Cup
			 Most Valuable Player;
		Whereas RSL head coach Jason Kreis, at age 36, became the
			 youngest manager to win a MLS title;
		Whereas the MLS Cup victory capped off an improbable
			 season for RSL, as the team accumulated an 11–12–7 record during the regular
			 season but went on to become the first franchise in professional sports history
			 to win a championship after finishing the regular season without a winning
			 record;
		Whereas the victory in the championship game was the
			 second straight shootout win for RSL, after beating the Chicago Fire in the
			 Eastern Conference Championship by a score of 5–4 on penalties;
		Whereas RSL defeated the defending MLS champion Columbus
			 Crew in the Eastern Conference Semifinals, winning 4–2 on aggregate;
		Whereas Salt Lake City, Utah, has been home to RSL since
			 the team's founding in 2005;
		Whereas the people of the State of Utah have provided
			 stalwart support for RSL and deserve to celebrate this championship, which is
			 the first professional sports crown in the State of Utah since 1971; and
		Whereas the players of RSL are good role models to young
			 athletes for their hard work, tenacity, and determination in the face of
			 difficult obstacles, and have served as outstanding representatives for the
			 State of Utah both on and off the field: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 Real Salt Lake for winning the 2009 Major League Soccer Cup;
			(2)recognizes the
			 achievements of the players, coaches, and staff whose hard work and dedication
			 helped Real Salt Lake win the championship; and
			(3)respectfully
			 directs the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to Real Salt Lake for appropriate display, as well as owner Dave
			 Checketts and head coach Jason Kreis.
			
